Citation Nr: 1119328	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  08-30 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased rating for residuals of left hand fracture, 5th metacarpal, currently evaluated as noncompensable.

2.  Entitlement to service connection for a neurological disorder to include radicular nerve pain of the left hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1970 to April 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2006 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The December 2006 rating decision denied an increased rating for residuals of left hand fracture, 5th metacarpal.  The August 2008 rating decision denied service connection for radicular pain, left hand.  

The Veteran testified at a September 2010 video conference hearing before the Board at the Des Moines, Iowa, RO.  In addition, the Veteran testified at two RO hearings in December 2008 and August 2009.  Copies of the hearing transcripts have been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's residuals of a left hand fracture, 5th metacarpal, is manifested by metacarpophalangeal joint flexion limited to 60 degrees, proximal interphalangeal joint flexion limited to 70 degrees, and distal interphalangeal joint flexion limited to 40 degrees with additional pain on motion.

2.  The competent and credible evidence fails to demonstrate that the Veteran has a neurological disorder to include radicular pain of the left hand that is etiologically related to his active duty service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of left hand fracture, 5th metacarpal, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5230 (2010).

2.  A neurological disorder of the left hand to include radicular pain of the left hand was not incurred in or aggravated by the Veteran's active duty service, an organic disease of the nervous system may not be presumed to have been so incurred or aggravated, and it is not secondary to service-connected residuals of a left hand fracture, 5th metacarpal.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letter dated in September 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.
On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The September 2006 letter provided this notice to the Veteran. 

The Board observes that the September 2006 letter was sent to the Veteran prior to the December 2006 and August 2008 rating decisions.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the September 2006 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment records and VA treatment records are associated with the claims folder.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability (including persistent or recurrent symptoms of disability), (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA examinations with respect to the issues on appeal were obtained in November 2006 and August 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2010).  The Board finds that the VA examinations, including opinions, obtained in this case are more than adequate, as they collectively are predicated on a full reading of the VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, and the statements of the Veteran, and provide a complete rationale for any opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

I.  Increased Rating-Residuals of Left Hand Fracture, 5th Metacarpal

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare- ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1) preceding Diagnostic Code 5216.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.

In this case, the Veteran's service-connected residuals of a left hand fracture, 5th metacarpal, have been assigned a 0 percent (noncompensable) disability evaluation under Diagnostic Code 5230.  38 C.F.R. § 4.71a.  The Board notes that Diagnostic Code 5230, pertaining to limitation of motion of the ring or little finger, provides for a maximum noncompensable evaluation for both the major and minor hand.  See 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2010).  In fact, a compensable rating for little finger disability requires amputation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5156 (2010).  With ankylosis, it must also be considered whether an additional evaluation is warranted for resulting limitation of motion of other digits or for interference with overall function of the hand.  See Note following Diagnostic Code 5227.

The Veteran was afforded a VA examination in November 2006.  The Veteran reported he fractured his left hand during an altercation with another soldier while in service.  The Veteran noted that he has experienced pain in his left hand since the original injury.  The Veteran further reported that he was left handed but had to rely on the use of his right hand for the last several years due to pain when using his left hand.  Over the years repetitive use of the left hand had exacerbated the pain he experienced.  The Veteran noted an overall decrease in hand strength, particularly with twisting motions; and a decrease in dexterity with regard to twisting, probing, writing, and expression.  There was no history of flare up, no hand deformity, no ankylosis or amputation.  

Upon examination the Veteran exhibited the following range of motion (ROM) in his left little metacarpal-phalangeal joint:  flexion to 70 degrees, with pain on active motion and additional loss of motion (LOM) to 60 degrees on repetitive use of the joint due to pain; extension to 20 degrees, with pain on active motion at 10 degrees.  The ROM with regard to the proximal interphalangeal joint was flexion to 100 degrees and extension to 0 degrees.  The ROM with regard to the distal interphalangeal joint was flexion to 80 and extension to 0 degrees.  Additionally it was noted that the Veteran experienced decreased grip strength and a palpable bony protrusion over the 5th metacarpal mid-shaft, but the distal sensory and neurological examination was within normal limits.  X-rays taken in conjunction with the examination revealed possible old fifth metacarpal fracture, but otherwise normal left hand.  The Veteran was diagnosed with old fracture, 5th digit, left hand and osteoarthritis of the left hand.  The examiner noted that the osteoarthritis of the left hand was related to the Veteran's left hand metacarpal fracture, however as noted above, the x-ray report did not note arthritis.  

VA outpatient treatment records show treatment for cervical spine stenosis, left shoulder disability, and bilateral carpal tunnel syndrome.  In October 2008, it was noted that the Veteran's left little finger had decreased range of motion; however, strength in the hands was noted to be 5/5.  A May 2008 VA treatment note indicated that the Veteran was seen with ongoing neck, upper back, and left shoulder pain.  At that time, paresthesia extending to the left hand was noted and the examiner felt that the Veteran might benefit from a cervical epidural injection; physical therapy was to be continued.  A private MRI was noted to show discs bulging visible at the 4th interspace.  In November 2008, the Veteran underwent occupational therapy to improve function in the left hand.  In February 2009, the Veteran complained of left shoulder pain, and it was noted that the Veteran had cervical stenosis and a history of cervical fusion surgery in the 1990's.  In September 2009, the Veteran was again noted to have a postoperative cervical spine disability along with intermittent radiculopathy, and presented to the clinic with symptoms of median nerve impingement at the carpal tunnel confirmed on EMG which demonstrated moderately severe carpal tunnel syndrome, right greater than left.  

The Veteran was again afforded a VA examination in August 2009.  The examiner initially noted the November 2006 examination report and observed that the previous findings of osteoarthritis could not be confirmed by x-ray.  The examiner further noted a previous VA treatment note in which the examiner noted that the Veteran's left-hand problems with paresthesias were consistent with radicular pain, but an epidural injection provided little relief.  The Veteran reported an overall decrease in strength and dexterity along with pain, weakness, and stiffness in the left little finger.  Upon examination there was objective evidence of pain as well as limitation of motion on active range of motion and repetitive motion.  There was no evidence of amputation, ankylosis, or deformity.  The Veteran exhibited decreased strength for pushing, pulling, and twisting as well as decreased dexterity for twisting, probing, writing, touching, and expression.  Upon examination the Veteran exhibited the following range of motion for the metacarpophalangeal joint:  flexion was 0 to 60 degrees with pain beginning at 30 degrees.  The range of motion for the proximal interphalangeal joint was 0 to 70 with pain beginning at 50 degrees.  For the distal interphalangeal joint the range of motion was 0 to 40 with pain beginning at 20 degrees.  The Veteran did not exhibit any loss of motion with repetitive range of motion movements due to pain, fatigue, lack of endurance, incoordination, or weakness in these fingers.  Range of motion of the thumb and other fingers of the left hand was normal.  X-rays taken in conjunction with the examination revealed a healed left fifth middle phalanx fracture and significant carpal tunnel bilaterally.  The Veteran was diagnosed with left little finger, post fracture with residual of persistent pain, loss of range of motion and strength; and bilateral carpal tunnel syndrome.  The examiner noted that there was no arthritis identified on the x-rays, but that the Veteran did have some loss of range of motion and chronic pain in the fracture site.  

The Board notes that the August 2009 VA examiner reviewed a VA August 2009 EMG report, which revealed motor conduction and F-wave latency studies of both median and left ulnar nerves showed prolonged median distal motor latencies bilaterally with mildly prolonged F-wave latencies as well.  Bilateral sensory conduction studies of the median, ulnar, and radial nerves showed prolonged median peak latencies with slow conduction velocities across the wrist segments bilaterally as well.  The electrophysiological studies of the upper extremities were consistent with bilateral carpal tunnel syndrome that was moderately severe in the right side.  A radiculopathy was reportedly not seen on the EMG.  It was noted that the Veteran had significant moderately severe carpal tunnel syndrome, but the examiner opined that the Veteran's bilateral carpal tunnel syndrome was not related to the Veteran's previous metacarpal fracture.  

The Board further notes a September 2009 neurology consultation noted that the Veteran complained of numbness and tingling in both hands.  Upon examination the Veteran exhibited 5/5 strength in his deltoid, triceps, and biceps along with wrist flexion and extension and finger adduction.  The Veteran exhibited normal sensation to light touch in his upper extremities, but with positive Tinel sign in left wrist and elbow.  Mild atrophy was noted in the thenar region along with the first interosseous muscle.  

Finally the Board notes a July 2008 letter from the Veteran's private physician that noted that the Veteran has a long term deformity and disability as a result of a fracture of his left hand.  The examiner noted that the Veteran experienced radiating pain of 5/10 that increased when he tried to flex, grasp, or apply pressure with his left hand.  Finally the private examiner noted that a five degree deformity rotated the Veteran's fifth digit such that he cannot completely close his hand.

Upon consideration of the evidence of record, the Board notes that a compensable rating is not permitted under 38 C.F.R. § 4.71a, Diagnostic Code 5230, relating to limitation of the little finger.  That does not, however, end the inquiry.  The Veteran is seeking a higher rating and the issue of the evaluation to be assigned to all manifestations of the service-connected disability is reasonably raised in the record.  As such, consideration will be given to whether any separate evaluations should be assigned under other applicable Diagnostic Codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 5230.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Diagnostic Code 5230 is deemed by the Board to be an appropriate code, primarily because it pertains specifically to the disability at issue (a little finger injury).   

The Board notes that there are other potentially applicable diagnostic codes.  Ankylosis of the ring or little finger does not warrant a compensable evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2010).  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).  A higher schedular evaluation would only be warranted if the little finger was amputated (see 38 C.F.R. § 4.71a, Diagnostic Code 5156).  The Board notes that the record fails to demonstrate the Veteran suffers from either favorable or unfavorable ankylosis of the little finger.  Furthermore, in reviewing the records, the Veteran's little finger disability cannot be considered equivalent to amputation, he still has his little finger and he still has function in all parts of the finger, even if he does have pain on use and limited motion as explained above.  And, although VA is required to apply 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where, as here, the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application.  See DeLuca, 8 Vet. App. at 204-207; Johnston v. Brown, 10 Vet. App. 80 (1997).
  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due to trauma, substantiated by x-ray findings, will be rated as degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Codes for the specific joint or joints involved.  As noted, however, any limitation of motion is considered non-compensably disabling.  A 10 percent rating is warranted when limitation of motion under the appropriate diagnostic code in non-compensable or when there is x-ray involvement of 2 of more major joints or 2 or more minor joint groups.  A 20 percent rating is permitted when there is x-ray evidence of degenerative arthritis involving 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).  X-ray evidence showed normal findings with respect to the left little finger, with no indication of involvement of 2 or more minor joints under 38 C.F.R. § 4.45(f).  There was no evidence of "incapacitating exacerbations," under 38 C.F.R. § 4.71a, DC 5010.  Therefore, an increased disability evaluation is not warranted under the provisions of this Diagnostic Code.

Next, the Board considered whether a separate compensable evaluation was warranted based on any neurologic dysfunction of the finger or hand.  Although the Veteran reported decreased strength in the hand, there is evidence that the Veteran suffers from moderately severe bilateral carpal tunnel syndrome.  As noted above, the August 2009 VA examiner opined that the bilateral carpal tunnel is not related to the Veteran's left hand 5th metacarpal fracture.  Hence, a separate rating based on neurologic impairment is not warranted.  38 C.F.R. §§ 4.124a, Diagnostic Codes 8515, 8516.

The Board acknowledges the Veteran's statements regarding the severity of his left hand disability.  In this regard the Board notes initially that the Veteran contends that he injured his hand while in service and that the finger fracture came later.  However the records indicate that the Veteran did indeed fracture his finger while on active duty, albeit the bone that extends into the palm of the hand (metacarpal).  

The Board notes, additionally, that the Veteran and a close friend further contend that the Veteran's hand is far more disabled than the noncompensable rating he is currently assigned indicates.  The Board further notes that both the Veteran and his friend are competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In particular the Board notes the December 2010 letter provided by a friend of the Veteran that stated that the Veteran's finger condition is causing additional deterioration to both his physical and mental state in the following ways:  increased dependency on pain medication; constant worry, sleep problems; decreased social activity; difficulty concentrating; anxiety; and irritation.  The Veteran's friend also offered examples of daily tasks that are very difficult, if not impossible for the Veteran to do given his left hand disability.  While the Board acknowledges these statements and does not question their credibility, the Board notes that the Veteran's hand problems have been found, by a competent and credible VA examiner, to be related to the Veteran's diagnosed bilateral carpal tunnel syndrome rather than his service-connected residuals of left hand fracture, 5th metacarpal.  In this regard, the Board acknowledges the Veteran's statements, as well as the statements of his friend, that his service-connected residuals of left hand fracture, 5th metacarpal, is worse than the assigned rating.  However, the Board places significantly more weight on the objective clinical findings reported on examination than the Veteran's or his friend's subjective statements in support of the Veteran's claim as neither lay person is shown to have the requisite training to determine whether the observed symptoms are due to a service-connected fracture of the left little finger or due to a nonservice-connected cervical spine disorder, left shoulder disorder, or left carpal tunnel syndrome.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).  Furthermore, the opinions and observations of the Veteran and his friend cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected left hand disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2010).

For the reasons set forth above, the Board finds that the evidence of record does not support the assignment of a compensable disability rating under the Rating Schedule for the Veteran's service-connected residuals of a left hand fracture, 5th metacarpal.

In evaluating the Veteran's claims for higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left little finger, status post fracture, with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability.  There is no persuasive evidence in the record to indicate that this service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case. 

With consideration of all of the above, the Board finds that entitlement to a compensable evaluation for the Veteran's left little finger disability has not been established.  While the record does reflect that the Veteran has diminished strength and dexterity, and pain on repetitive use, the evidence does not demonstrate that the Veteran suffers from ankylosis of the little finger, that the service-connected left little finger disability has resulted in an inability to use these fingers equivalent to amputation, that there is arthritis in the left hand, or that there is a neurological problem associated with the residuals of a left hand fracture, 5th metacarpal.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an increased evaluation, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


II.  Service Connection for a Neurological Disorder

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for certain chronic diseases such as organic diseases of the nervous system when the disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran contends that the residuals of his left hand fracture has continually gotten worse and he now has a neurological disorder to include radicular pain in his left hand that is related to his in-service injury and secondarily related to the residuals of his left hand fracture, 5th metacarpal.  

Initially the Board notes that the Veteran has been diagnosed with bilateral carpal tunnel syndrome.  See August 2009 VA examination report.  There is also an indication that the Veteran may have intermittent radiculopathy related to his cervical spine disorder.  See September 2009 VA outpatient report.  As such the Board finds that the Veteran has a current disability as required by 38 C.F.R. § 3.303 (2010).  

The Board notes that while the Veteran has a current diagnosis, the record fails to demonstrate that the Veteran had any in-service complaints with regard to nerve pain in his left hand.  With regard to the Veteran's service treatment records, the Board observes that Veteran's March 1970 entrance examination, to include the accompanying report of medical history noted the Veteran's upper extremities were within normal limits.  

With regard to the Veteran's service treatment records, the Board observes that Veteran's March 1970 entrance examination, to include the accompanying report of medical history noted that the Veteran's upper extremities were within normal limits.  September and October 1971 service treatment records noted that the Veteran injured his left hand during an altercation with another soldier.  The treatment record notes that the Veteran suffered a fracture with displacement of the 5th metacarpal.  Finally the Board notes that the Veteran's March 1972 separation examination which listed the Veteran's upper extremities as normal.  The Board notes that the injury to the left little finger is service connected, however there is no evidence of record that the Veteran had a nerve injury or neurological disorder while in service.  

With consideration of the above, the Board notes that while the Veteran has a current diagnosis with regard to a neurological disorder affecting the left hand, the record fails to demonstrate that the Veteran had any in-service complaints with regard to nerve pain of the left hand.  Additionally, there is no competent medical opinion linking a current left hand neurological disorder to his active duty service.  In this regard the Board notes the August 2009 VA examiner's opinion that the Veteran's bilateral carpal tunnel syndrome is not related to the Veteran's previous metacarpal fracture, and the Veteran has not established service connection for a cervical spine disorder with any associated radiculopathy.  

The Board notes lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson,  19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).
In this regard, the Board notes that the Veteran is competent to attest to nerve pain in this left hand.  Additionally, lay testimony may be used to provide continuity of symptomatology, however in this instance the Board notes that even the Veteran does not contend that his neurological disorder started in service, rather he contends that the pain he associated with the service injury has increased over the years and that he now has constant neurological pain in the left hand.  

As such, the Board finds that in addition to an absence of neurological complaints in the service treatment records, there is also no credible evidence linking the Veteran's claim for a neurological disorder of the left hand to his active duty service.  As such the Veteran's claim for such a disorder based on direct service connection must be denied.

With regard to the issue of secondary service connection, the Board notes that while this appeal was pending, VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection, effective October 10, 2006.  The intent of the amendment is to conform to the regulation in Allen v. Brown, 7 Vet. App. 439 (1995), the Court decision that clarified the circumstances under which a Veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).  In this regard, 38 C.F.R. § 3.310 was changed to note that aggravation will not be conceded unless the baseline level of severity, of the nonservice-connected disability, is established by medical evidence.  The level of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

Prior to this amendment, secondary service connection was warranted for a disability when the evidence demonstrates that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The amendments to this section are not liberalizing.  Therefore, because the Veteran's claim for radicular pain of the left hand, to include as secondary to service-connected residuals of a left hand fracture, 5th metacarpal was received in May 2006, the Board will apply the former version of the regulation.

In this instance, the Board notes that the issue of secondary service connection was addressed in the August 2009 VA examination report.  As noted above, the examiner diagnosed the Veteran with bilateral carpal tunnel syndrome, but opined that the Veteran's carpal tunnel was not related to his residuals of a left hand fracture, 5th metacarpal.  The Board notes that there is no competent medical evidence of record that associates any neurological disorder to include any radicular pain of the left hand with his service-connected residuals of a left hand fracture, 5th metacarpal.  

The Board notes lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson,  19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this regard, the Board notes that the Veteran is competent to attest to pain in his left hand.  While the Veteran is competent to attest to pain the Veteran is not competent to determine that a disorder is etiologically caused by another disorder.  The possibility of a causal relationship between one disability and another requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Only a medical professional can provide evidence of a diagnosis or etiology of a disease or disorder as related to another disorder.  Thus, the Veteran's statements are afforded no probative value with respect to the medical question of whether he has a neurological disorder to include radicular pain of the left hand that is related to his service-connected disability of residuals of a left hand fracture, 5th metacarpal.

Under the above circumstances, the Board finds that a preponderance of the evidence does not support the Veteran's claims of service connection for a neurological disorder to include radicular pain of the left hand on a direct or secondary service connection basis.  In this regard, the Board notes that while there is a current diagnosis, the probative evidence fails to indicate that the Veteran has a neurological disorder of the left hand that is etiologically related to his active duty service or to his service-connected residuals of a left hand fracture, 5th metacarpal.  The Board has considered the benefit of the doubt rule; however, as a preponderance of the evidence is against this claim such rule does not apply and the claim must be denied.  38 U.S.C.A. §5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A compensable rating for residuals of left hand fracture, 5th metacarpal, is denied.

Entitlement to service connection for a neurological disorder to include radicular pain of the left hand, to include as secondary to service-connected residuals of left hand fracture, 5th metacarpal, is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


